NO. 07-00-0496-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

MARCH 13, 2001

______________________________


PRINCEWILL A. TATA, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 337TH DISTRICT COURT OF HARRIS COUNTY;

NO. 817,720; HONORABLE DON STRICKLIN, JUDGE

_______________________________

Before QUINN and REAVIS and JOHNSON, JJ.
	By opinion and order dated March 6, 2001, this appeal was abated and remanded
to the trial court for further proceedings in regard to appellant's intent to prosecute the
appeal and appellant's possible status as an indigent.  The clerk of this court received, and
on March 9, 2001, filed a Supplemental Clerk's Record.  Contained in the Supplemental
Clerk's Record were documents clearly indicating an intent to prosecute the appeal and
an order of the judge of the 337th District Court of Harris County appointing counsel to
represent appellant on appeal, and directing the court reporter to prepare a statement of
facts.  
	Accordingly, our prior order of abatement and remand dated March 6, 2001, is
withdrawn.  The appeal is reinstated.  The reporter's record is directed to be filed on or
before April 4, 2001.  Subsequent appellate filing times and deadlines shall be based on
such due date for the reporter's record.  Tex. R. App. P. 2.  
 
									Per Curiam. 
Do not publish.

m:brkBinSub m:val="--"/>
   
   
   
   
   
   
   
   
  







NO. 07-10-00113-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

MAY
11, 2010
 

 
STEVEN J. REED, APPELLANT
 
v.
 
CITY OF LAGO VISTA, TEXAS AND ROGERS-PENN INVESTMENTS, APPELLEES 

 

 
 FROM THE 126TH DISTRICT COURT OF TRAVIS
COUNTY;
 
NO. D-1GN-08-004232; HONORABLE MARGARET A. COOPER, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Appellant Steven J. Reed filed a
notice of appeal on February 9, 2010.  On
April 7, the case was transferred to this court from the Third Court of Appeals
under a docket equalization order of the Supreme Court of Texas.  Reed has not paid the required filing fee of
$175[1]
or provided a status report concerning the record as specified by a March 29
letter from the clerk of the transferor court. 
By letter of April 20, we informed Reed that failure to satisfy these
omissions within ten days of the letter would result in dismissal of this
appeal.  Tex. R. App.
P. 37.3(b); 42.3(c).  We have had
no response from Reed.
            Finding
Reed has failed to comply with a requirement of the Rules of Appellate
Procedure and a notice from the clerk requiring a response, and finding that we
have given notice to all parties, we dismiss the appeal pursuant to Rule of
Appellate Procedure 42.3(c).
            
                                                                                                James
T. Campbell
                                                                                                            Justice
 
 
 
            




 




[1]  Tex. R. App. P. 5 & Appendix.